


110 HR 2247 IH: Montgomery GI Bill for Life Act of

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2247
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. Larsen of
			 Washington introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles 10 and 38, United States Code, to repeal
		  the 10-year limit on use of Montgomery GI Bill educational assistance benefits,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Montgomery GI Bill for Life Act of
			 2007.
		2.Repeal of 10-year
			 limit on use of veterans educational assistance benefits
			(a)Restatement of
			 certain continuing authorities with repealSection 3031 of title
			 38, United States Code, is amended to read as follows:
				
					3031.Extension of
				period of entitlement otherwise expiring during term, quarter, or semester or
				after completion of major portion of course
						(a)Courses offered
				on term, quarter, or semester basisIf an individual eligible for
				educational assistance under this chapter is enrolled in a program of education
				offered on a term, quarter, or semester basis at an educational institution
				regularly operated on a term, quarter or semester system and the period of such
				individual’s entitlement under this chapter would, under section 3013 of this
				title, expire during a term, quarter, or semester of that institution, such
				period shall expire on the last day of that term, quarter, or semester.
						(b)Courses not
				offered on term, quarter, or semester basisIf an individual
				eligible for educational assistance under this chapter is enrolled in a program
				of education not offered on a term, quarter, or semester basis and the period
				of such individual’s entitlement under this chapter would, under section 3013
				of this title, expire after a major portion of the course is completed, such
				period shall expire on the later of the following dates:
							(1)The date of the
				last day of the course.
							(2)The date that is
				12 weeks after the date on which the period would otherwise expire under
				section 3013 of this
				title.
							.
			(b)Conforming
			 amendmentsChapter 30 of such title is further amended as
			 follows:
				(1)In section
			 3018C(e)(3)(B)—
					(A)in clause (i), by
			 striking (i); and
					(B)by striking clause
			 (ii).
					(2)In section
			 3020—
					(A)in subsection
			 (f)(1), by striking Subject to the time limitation for use of
			 entitlement under section 3031 of this title, an individual and
			 inserting An individual; and
					(B)in subsection
			 (h)(5), by striking Notwithstanding section 3031 of this title, a
			 child and inserting A child.
					(c)Clerical
			 amendments
				(1)Heading
			 amendmentThe heading of subchapter IV of chapter 30 of such
			 title is amended to read as follows:
					
						IVGeneral and
				Administrative
				Provisions
						.
				(2)Clerical
			 amendmentsThe table of sections at the beginning of chapter 30
			 of such title is amended by striking the item relating to subchapter IV and the
			 item relating to section 3031 and inserting the following new items:
					
						
							SUBCHAPTER IV—General and Administrative
				Provisions
							3031. Extension of period of entitlement otherwise expiring
				during term, quarter, or semester or after completion of major portion of
				course.
						
						.
				3.Repeal of 14-year
			 limit on use of Selected Reserve educational assistance benefits
			(a)RepealTitle
			 10, United States Code, is amended by striking section 16133.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 1606
			 of such title is amended by striking the item relating to section 16133.
			4.Repeal of time
			 limitation on use by disabled members of educational assistance for reserve
			 component members supporting contingency and other operationsSubsection (b) of section 16164 of title 10,
			 United States Code, is amended to read as follows:
			
				(b)Entitlement of
				disabled members(1)The maximum number of
				months of educational assistance under this chapter to which is entitled a
				person who is separated from the Ready Reserve because of a disability which
				was not the result of the person’s own wilful misconduct incurred on or after
				the date on which the person became entitled to educational assistance under
				this chapter shall be governed by section 16162(d) of this title.
					(2)The provisions of section 3031 of
				title 38 shall apply to the entitlement to educational assistance under this
				chapter of a person covered by paragraph
				(1).
					.
		
